In re Philippe, Libby; — Defendant(s); Applying for Writ of Certiorari and/or Review, Supervisory, Remedial, Prohibition and Mandamus; Parish of Ascension, 23rd Judicial District Court, Div. “C”, Number 45,578, 45,741; to the Court of Appeal, First Circuit, Number KW91 1452.
Granted. Exception of no cause of action as to concursus is sustained. The petition fails to allege that the full amount of the insurance coverage has been deposited into the registry of the court. C.C. 2652. Continental Casualty's petition in concur-sus is dismissed at its cost. The case is remanded to the trial court, which in its discretion may grant leave and time to petitioner to amend its petition to state a cause of action.